                          Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 1 of 13
AO 245B (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet I      '



                                          UNITED STATES DISTRICT COURT
                                       Southern District of New York
                                                     )
              UNITED STATES OF AMERICA               )      JUDGMENT IN A CRIMINAL CASE
                           v.                         )
                                                      )
                   Diabel Samb                              Case Number:         S 1 18 CR 00232 (KMK)
                                                      )
                                                      )     USM Number:          79712-054
                                                      )
                                                      )     Max Difabio, Esq.
                                                      )     Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)          1, 2 and 3

0 pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18 USC 1951 and2                   Conspiracy to Commit Hobbs Act Robbery                                   10/24/ 17            1
18 USC 195l(a) and 2               Hobbs Act Robbery                                                        10/24/17             2
18 USC 924(c)(l)(A)(ii), 2         Brandishing a Firearm During and in Relation to a Crime of               10/24/17             3
                                   Violence


       The defendant is sentenced as provided in pages 2 through          _8_ _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                     0 is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         The Hon. Kenneth M. Karas, U.S .D .J.



                                                                                 1
                                                                         Date            /
                          Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 2 of 13
AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page _   _2_   of   8
 DEFENDANT:                    Diabel Samb
 CASE NUMBER:                  18 CR 00232 (KMK)

                                                             IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 41 months for Counts 1 and 2 to run concurrent; 84 months for Count 3 to run consecutive to Counts 1 and 2. The
 Defendant has been advised of his right to appeal.


      X The court makes the following recommendations to the Bureau of Prisons:
        It is recommended that the Defendant be designated nearest to the Northeast.



      X The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                    D a.m.      D p.m.      on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.


                                                                  RETURN

 I have executed this judgment as follows:




           Defendant delivered                                                          to

 at   - - - - - - - - - - - --                    --
                                                       , with a certified copy of this judgment.


                                                                                                UNITED ST ATES MARSHAL
                         Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 3 of 13
AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                      Judgment-Page _ _3_      of - - ~8_ _
DEFENDANT:                   Diabel Samb
CASE NUMBER:                 18 CR 00232 (KMK)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:




5 years of supervised release for Counts 1, 2 and 3; with the terms to run concurrently.




                                                     MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 paie.
                         Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 4 of 13

AO 2458 (Rev. 02/ 18)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ __,_
                                                                                                                  4_ _ of _ _ _8
                                                                                                                               ~--
DEFENDANT:                      Diabel Samb
CASE NUMBER:                    18 CR 00232 (KMK)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       fust getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confum that you have notified the person about the risk.
13 .    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _____________
AO 24SB(Rev. 02/ 18)     Casein7:18-cr-00232-KMK
                       Judgment   a Criminal Case      Document 45 Filed 07/23/20 Page 5 of 13
                       Sheet 3D - Supervised Release
                                                                                  Judgment-Page - ~S_   of   8
DEFENDANT:                Diabel Samb
CASE NUMBER:              18 CR 00232 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION
It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his person, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media under
his control to a search on the basis that the Probation Officer has reasonable belief that contraband or
evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will provide the Probation Officer with access to any and all requested financial information.
AO 2458 (Rev. 02/18)      Casein 7:18-cr-00232-KMK
                       Judgment   a Criminal Case              Document 45 Filed 07/23/20 Page 6 of 13
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment -   Page ~6 _ __    of   =8 _ __   _   _
 DEFENDANT:                       Diabel Samb
 CASE NUMBER:                     18 CR 00232 (KMK)
                                            CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                  JVT A Assessment*                                          Restitution
 TOTALS            $   300.00                  $                            $                             $                 143,706.00


 D The determination of restitution is deferred until - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned _payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                              Total Loss**                        Restitution Ordered                    Priority or Percentage
 c/o Clerk of the Court                                                                     $143,706.00
 Order of Restitution filed
 under seal




 TOTALS                             $                                      $ _ _ _ _ __ _ _ _ __



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the         D fine     D restitution.
       D    the interest requirement for the       D fine      •   restitution is modified as follows:


  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                    .                        .
  ** Findings for the total amount of losses are required under Chapters   I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23 , 1996.
AO 2458 (Rev. 02/ 18)     Casein7:18-cr-00232-KMK
                        Judgment   a Criminal Case               Document 45 Filed 07/23/20 Page 7 of 13
                        Sheet SA - Criminal Monetary Penalties
                                                                                            Judgment- Page _   7_   of   8
DEFENDANT:                   Diabel Samb
CASE NUMBER:                 18 CR 00232 (KMK)

                        ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES


If the Defendant is engaged in a BOP non-UNICOR work program, the Defendant shall pay $25.00 per quarter
toward the criminal financial penalties. However, if the Defendant participates in the BO P' s Unicor program as a
grade 1-4, the Defendant shall pay 50% of his monthly Unicor earnings toward the criminal financial penalties,
consistent with BOP regulations at 28CFR 545.11.
The restitution shall befaid in monthly installments of at least $100.00 over a period of supervision to commence
30 days after the date o the judgment or the release from custody if imprisonment is imposed.
The Defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
residence address that occurs while any portion of the restitution remains unpaid.
AO 245B (Rev. 02/ 18)     Casein 7:18-cr-00232-KMK
                        Judgment   a Criminal Case            Document 45 Filed 07/23/20 Page 8 of 13
                        Sheet 6 - Schedule of Payments

                                                                                                         Judgment - Page _ 8 _   _   of --=-
                                                                                                                                           8 _ __
 DEFENDANT:                 Diabel Samb
 CASE NUMBER:               18 CR 00232 (KMK)

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$           300.00                due immediately, balance due

            •      not later than                                , or
            •      in accordance with   •   C,   •    D,    •     E, or     D F below; or

 B     •    Payment to begin immediately (may be combined with            DC,        D D,or       D F below); or

 C     D    Payment in equal       _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ _ __ over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D    Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _____ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time ; or

 F     D     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:

        See Order of Forfeiture attached.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interesti (4) fine principal, (5) fme
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
       Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 9 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 X


UNITED STATES OF AMERICA
                                                        CONSENT PRELIMINARY ORDER
              - v. -                                    OF FORFEITURE/
                                                        MONEY JUDGMENT
DIABEL SAMB,
                                                        Sl 18 Cr. 232        (KMK)

                             Defendant .
                                                 X


             WHEREAS,        on or about October 11,               2018,     DIABEL SAMB,

(the    " de fendant " ) ,     was     charged   in     a    three-count       Superseding

Information , Sl 18 Cr . 232               (KMK) (th e "Superseding Information"),

with conspiracy to commit Hobbs Act robbery, in violation of Title

18, United States Code, Section 1951 and 2 (Count One); Hobbs Act

robbery,     in violation of Title 18 ,                United States Code,           Section

1951 and 2        (Count Two);        and brandishing a firearm in connection

with a crime of violence, to wit, the Hobbs Act robbery charged in

Count Two,     in violation of Title 18, United States Code, Section

924 (c) (1) (A) (ii) and 2 (Count Three);

             WHEREAS,          the     Superseding          Information       included      a

forfeiture allegation as to Counts One and Two, seeking forfeiture

to the United States , pursuant to Title 18,                       United States Code,

Section 981 (a) (1) (C)            and Title 28,      United States Code,             Section

2461(c),     of    any       and     all   property,        real   and     personal,     that

constitutes or is derived from proceeds traceable to the commission

of said offenses,            including but not limited to a sum of money in

United     States      currency        representing         the    amount     of     proceeds
       Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 10 of 13




traceable to the commission of the offenses charged in Counts One

and Two of the Superseding Information;

                WHEREAS,    on or about October 11,                  2018,     the defendant

pled    guilty     to     Counts    One        through       Three   of   the    Superseding

Information,       pursuant to a plea agreement with the Government,

wherein    the     defendant       admitted         the   forfeiture       allegation      with

respect to Counts One and Two of the Superseding Information and

agreed    to     forfeit,     pursuant         to    Title    18,    United     States    Code,

Section 981 and Title 28,              United States Code,                Section 2461,        an

amount     in    Un~ted      States    Currency,          representing          the    proceeds

obtained as a result of the robbery offenses charged in Counts One

and Two of the Superseding Information;

                WHEREAS, the defendant consents to the entry of a money

judgment in the amount of$ 143,706.00 in United States currency

representing       the     amount     of proceeds           traceable     to    the    offenses

charged in Counts One and Two of the Superseding Information that

the defendant personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant,                    the proceeds derived from the

offenses        charged     in    Counts       One    and     Two    of   the     Superseding

Information        that     the    defendant         personally      obtained         cannot   be

located upon the exercise of due diligence.

                IT IS HEREBY STIPULATED AND AGREED, by and between the

United States        of America,          by    its    attorney Geoffrey S.             Berman,
      Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 11 of 13




United States Attorney, Assistant United States Attorney, Gillian

Grossman, of counsel, and the defendant, and his counsel,                       Max Di

Fabio, Esq., that:

            1.       As a result of the offenses charged in Counts One

and Two of the Superseding Information,                     to which the defendant

pled guilty,       a money judgment in the amount of $143,706.00 in

United States currency          (the "Money Judgment"),             representing the

amount of proceeds traceable to the offenses charged in Counts One

and   Two   of      the    Superseding        Information      that   the     defendant

personally obtained, shall be entered against the defendant.

            2.       Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal         Procedure,     this      Consent          Preliminary      Order    of

Forfeiture/Money Judgment           is    final      as   to the defendant,      DIABEL

SAMB, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

            3.       All   payments      on    the    outstanding     Money    Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the "United States Marshals Service",

and delivered by mail          to   the       United States Attorney's          Office,

Southern District of New York,                Attn: Money Laundering and Asset

Forfeiture Unit, One St. Andrew's Plaza, New York, New York 10007

and shall indicate the defendant's name and case number.

             4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture
     Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 12 of 13




Fund,      and    the     United        States       shall    have     clear      title    to     such

forfeited property.

                 5.      Pursuant to Title 21,                United States Code,           Section

853 (p),    the        United    States        is    authorized       to   seek    forfeiture       of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32. 2 (b) ( 3) of the Federal Rules of

Criminal         Procedure,        the     United          States     Attorney's      Office        is

authorized to conduct any discovery needed to identify, locate or

dispose          of      forfeitable            property,           including       depositions,

interrogatories,               requests    for       production       of   documents        and    the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order              of       Forfeiture/Money Judgment,                  and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of        the     Court     shall      forward        three

certified             copies      of     this        Consent         Preliminary        Order       of

Forfeiture/Money               Judgment    to       Assistant        United    States      Attorney

Alexander        J.     Wilson,        Chief    of    the    Money     Laundering         and    Asset

Forfeiture Unit, United States Attorney's Office, One St. Andrew's

Plaza, New York, New York 10007.
...         Case 7:18-cr-00232-KMK Document 45 Filed 07/23/20 Page 13 of 13




                        [SPACE INTENTIONALLY LEFT BLANK]

                  9.   The    signature   page   of   this   Consent          Preliminary

      Order of Forfeiture/Money Judgment may be executed in one or more

      counterparts, each of which will be deemed an original but all of

      which together will constitute one and the same instrument.

      AGREED AND CONSENTED TO:

      GEOFFREY S. BERMAN
      United States Attorney for the
      Southern District of New York


      By:    67.r/l/~ k ~ ,
            GILLIAN GROSSMAN
            Assistant United States Attorney
            Southern District of New York
            300 Quarropas Street
            White Plains, New York 10601
            Tel: (212) 637-2188


      DIABEL SAMB,
      DEFENDANT


      By:
                                                              ,t"I/,,   /rr
            DIABEL SAMB                                      ~

      By:   -/ ~
            MAX DI FABIO, ESQ.
                                                             1_0/rrlt;/
                                                             DATE
            Di Fabio & Associates, P.C.
            2500 Westchester Avenue, Suite 107
            Purchase, New York 10577

      so


      HO                     M. KARAS
